



Exhibit 10.1


AGREEMENT RE: CHANGE IN CONTROL
 
This AGREEMENT RE: CHANGE IN CONTROL (this “Agreement”) is dated as of
__February 11___, 2019 and is entered into by and between Karen Gibson
(“Officer”) and Quidel Corporation, a Delaware corporation (the “Company”).


 
Background
 
The Company believes that because of its position in the industry, financial
resources and historical operating results there is a possibility that the
Company may become the subject of a Change in Control (as defined below), either
now or at some time in the future.
 
The Company believes that it is in the best interest of the Company and its
stockholders to foster Executive’s objectivity in making decisions with respect
to any pending or threatened Change in Control of the Company and to assure that
the Company will have the continued dedication and availability of Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control.
The Company believes that these goals can best be accomplished by alleviating
certain of the risks and uncertainties with regard to Executive’s financial and
professional security that would be created by a pending or threatened Change in
Control and that inevitably would distract Executive and could impair her
ability to objectively perform her duties for and on behalf of the Company.
Accordingly, the Company believes that it is appropriate and in the best
interest of the Company and its stockholders to provide to Executive
compensation arrangements upon a Change in Control that lessen Executive’s
financial risks and uncertainties and that are reasonably competitive with those
of other corporations.
 
With these and other considerations in mind, the Compensation Committee of the
Company has authorized the Company to enter into this Agreement with the
Executive to provide the protections set forth herein for Executive’s financial
security following a Change in Control.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt of which is hereby acknowledged, it is hereby
agreed as follows:
 
Agreement
 
1.    Term of Agreement.  This Agreement shall be effective as of the date of
commencement of work and, subject to the provisions of Section 4, shall extend
to (and thereupon automatically terminate) one (1) day after Executive’s
termination of


1



--------------------------------------------------------------------------------





employment with the Company for any reason. No termination of this Agreement
shall limit, alter or otherwise affect Executive’s rights hereunder with respect
to a Change in Control which has occurred prior to such termination, including
without limitation Executive’s right to receive the various benefits hereunder.
 
2.    Purpose of Agreement.  The purpose of this Agreement is to provide that,
in the event of a “Change in Control,” Executive may become entitled to receive
certain additional benefits, as described herein, in the event of her
termination under specified circumstances.
 
3.    Change in Control.  As used in this Agreement, the phrase “Change in
Control” shall mean:
 
(i) Except as provided by subparagraph (iii) hereof, the acquisition (other than
from the Company) by any person, entity or “group”, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (excluding, for this purpose, the Company or its
subsidiaries, or any executive benefit plan of the Company or its subsidiaries
which acquires beneficial ownership of voting securities of the Company), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of forty percent (40%) or more of either the then outstanding
shares of common stock or the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally in the election of
directors; or
 
(ii) Individuals who, as of the date hereof, constitute the Board of Directors
of the Company (as of the date hereof the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board of Directors of the
Company, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s stockholders,
is or was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act) shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board; or
 
(iii) Approval by the stockholders of the Company of a reorganization, merger or
consolidation with any other person, entity or corporation, other than
 
(1) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of another
entity) more than fifty percent (50%) of the combined voting power of the voting
securities of the Company or such other entity outstanding immediately after
such merger or consolidation, or


2



--------------------------------------------------------------------------------





 
(2) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires forty percent (40%)
or more of the combined voting power of the Company’s then outstanding voting
securities; or
 
(iv) Approval by the stockholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or other disposition by
the Company of all or substantially all of the Company’s assets.
 
4.    Effect of a Change in Control.  In the event of a Change in Control,
Sections 6 through 13 of this Agreement shall become applicable to Executive.
These Sections shall continue to remain applicable until the third anniversary
of the date upon which the Change in Control occurs.  On such third anniversary
date, and provided that the employment of Executive has not been terminated on
account of a Qualifying Termination (as defined in Section 5 below), this
Agreement shall terminate and be of no further force or effect.
 
5.    Qualifying Termination.  If following, or within thirty (30) days prior
to, a Change in Control Executive’s employment with the Company and its
affiliated companies is terminated, such termination shall be conclusively
considered a “Qualifying Termination” unless:
 
(a)    Executive voluntarily terminates her employment with the Company and its
affiliated companies.  Executive, however, shall not be considered to have
voluntarily terminated her employment with the Company and its affiliated
companies if, following, or within thirty (30) days prior to, the Change in
Control, Executive’s base salary is reduced or adversely modified in any
material respect, or Executive’s authority or duties are materially changed, and
subsequent to such reduction, modification or change Executive elects to
terminate her employment with the Company and its affiliated companies within
sixty (60) days following such reduction, modification or change after having
given the Company at least thirty (30) days notice of the same and a reasonable
opportunity to cure during such 30-day notice period.  For such purposes,
Executive’s authority or duties shall conclusively be considered to have been
“materially changed” if, without Executive’s express and voluntary written
consent, there is any substantial diminution or adverse modification in
Executive’s title, status, overall position, responsibilities, reporting
relationship, general working environment (including without limitation
secretarial and staff support, offices, and frequency and mode of travel), or
if, without Executive’s express and voluntary written consent, Executive’s job
location is transferred to a site more than twenty-five (25) miles away from her
place of employment thirty (30) days prior to the Change in Control.  In this
regard as well, Executive’s authority and duties shall conclusively be
considered to have been “materially changed” if, without Executive’s express and
voluntary written consent,


3



--------------------------------------------------------------------------------





Executive no longer holds the same title or no longer has the same authority and
responsibilities or no longer has the same reporting responsibilities, in each
case with respect and as to a publicly held parent company which is not
controlled by another entity or person.
 
(b)    The termination is on account of Executive’s death or Disability. For
such purposes, “Disability” shall mean a physical or mental incapacity as a
result of which Executive becomes unable to continue the performance of her
responsibilities for the Company and its affiliated companies and which, at
least three (3) months after its commencement, is determined to be total and
permanent by a physician agreed to by the Company and Executive, or in the event
of Executive’s inability to designate a physician, Executive’s legal
representative. In the absence of agreement between the Company and Executive,
each party shall nominate a qualified physician and the two physicians so
nominated shall select a third physician who shall make the determination as to
Disability.
 
(c)    Executive is involuntarily terminated for “Cause.” For this purpose,
“Cause” shall be limited to only three types of events:
 
(1)    the willful and deliberate refusal of Executive to comply with a lawful,
written instruction of the Board of Directors, which refusal is not remedied by
Executive within a reasonable period of time after her receipt of written notice
from the Company identifying the refusal, so long as the instruction is
consistent with the scope and responsibilities of Executive’s position prior to
the Change in Control;
 
(2)    an act or acts of personal dishonesty by Executive which were intended to
result in substantial personal enrichment of Executive at the expense of the
Company; or
 
(3)    Executive’s conviction of any felony involving an act of moral turpitude.
 
6.    Severance Payment.  If Executive’s employment is terminated as a result of
a Qualifying Termination, the Company shall pay Executive within thirty (30)
days after the Qualifying Termination a cash lump sum equal to one (1) times the
Executive’s Compensation (the “Severance Payment”).
 
(a)    For purposes of this Agreement, Executive’s “Compensation” shall equal
the sum of (i) Executive’s highest annual salary rate with the Company within
the three year period ending on the date of Executive’s Qualifying Termination,
plus (ii) a “Bonus Increment.” The Bonus Increment shall equal the annualized
average of all bonuses and incentive compensation payments paid to Executive
during the two (2) year period immediately before the date of


4



--------------------------------------------------------------------------------





Executive’s Qualifying Termination under all of the Company’s bonus and
incentive compensation plans or arrangement.
 
(b)    [Intentionally Deleted.] 
 
(c)    The Severance Payment hereunder is in lieu of any severance payment that
Executive might otherwise be entitled to from the Company in the event of a
Change in Control under the Company’s applicable severance pay policies, if any,
or under any other oral or written agreement; provided, however , that Executive
shall continue to be entitled to receive the severance pay benefits under the
Company’s applicable policies, if any, or under another written agreement if and
to the extent Executive’s termination is not a Qualifying Termination after, or
within thirty (30) days prior to, a Change in Control.
 
(d)    Notwithstanding any provision of this Agreement to the contrary, if, at
the time of Executive’s termination of employment with the Company, Executive is
a “specified employee” as defined in Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and one or more of the payments or benefits
received or to be received by Executive pursuant to this Agreement (or any
portion thereof) would become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A of the Code (the “Section 409A Taxes”) if provided at the time
otherwise required under this Agreement, no such payment or benefit will be
provided under this Agreement until the earlier of (a) the date which is six
(6) months after Executive’s “separation from service” or (b) the date of
Executive’s death, or such shorter period that, as determined by the Company, is
sufficient to avoid the imposition of Section 409A Taxes.  The provisions of
this Section 6(d) shall only apply to the minimum extent required to avoid
Executive’s incurrence of any Section 409A Taxes.  In addition, if any provision
of this Agreement would cause Executive to incur any penalty tax or interest
under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder, the Company may reform such provision to maintain to the
maximum extent practicable the original intent of the applicable provision
without violating the provisions of Section 409A of the Code.
 
7.    Additional Benefits.
 
(a)    In the event of a Qualifying Termination, any and all unvested stock
options of Executive shall immediately become fully vested and exercisable and
any and all restrictions on Executive’s restricted stock shall immediately and
automatically lapse (except as otherwise expressly agreed to, in writing, by
both parties, including whether prior to or after the execution of this
Agreement).
 


5



--------------------------------------------------------------------------------





(b)    In the event of a Qualifying Termination, Executive shall be entitled to
continue to participate in the following executive benefit programs which had
been made available to Executive (including her family) before the Qualifying
Termination: group medical insurance, group dental insurance, and group vision
insurance. These programs shall be continued at no cost to Executive, except to
the extent that tax rules require the inclusion of the value of such benefits in
Executive’s income. The programs shall be continued in the same way and at the
same level as immediately prior to the Qualifying Termination.  The programs
shall continue for Executive’s benefit for one (1) year after the date of the
Qualifying Termination; provided, however, that Executive’s participation in
each of such programs shall be earlier terminated or reduced, as applicable, if
and to the extent Executive receives benefits as a result of concurrent coverage
through another program.
 
(c)    In the event of a Qualifying Termination, Executive shall be entitled to
receive from the Company, upon such Termination, the sum of $25,000 to help
defray legal fees, tax and accounting fees, executive outplacement services, and
other costs associated with transitional matters.
 
8.    Limitation on Payments.  Notwithstanding anything to the contrary herein,
in the event that the sum aggregate present value of (i) the Severance Payment
payable under Section 6 hereof, (ii) any and all additional amount or benefits
which may be paid or conferred to or on behalf of Executive in accordance with
Section 7 hereof, and (iii) any and all other amounts or benefits paid or
conferred to or on behalf of Executive would constitute a “parachute payment”
(“parachute payment” as used in this Agreement shall be defined in accordance
with Section 280G(b)(2), or any successor thereto, of the Code), the payments
under this Agreement shall be reduced (by the minimum possible amounts) until no
amount payable to Executive under this Agreement constitutes a parachute
payment; provided, however, that no such reduction under this Section 8 shall be
made if the net after-tax payment (after taking into account, Federal, state,
local or other income and excise taxes) to which Executive would otherwise be
entitled without such reduction would be greater than the net after-tax payment
(after taking into account Federal, state, local or other income and excise
taxes) to Executive resulting from the receipt of such payments with such
reduction. If, as a result of subsequent events or conditions (including a
subsequent payment or absence of a subsequent payment under this Agreement), it
is determined that payments hereunder have been reduced by more than the minimum
amount required under this Section 8, then an additional payment shall be
promptly made to Executive in an amount equal to the excess reduction. All
determinations required to be made under this Section 8, including whether a
payment would result in a parachute payment and the assumptions to be utilized
in arriving at such determination, shall be made and approved within fifteen
(15) days after the Qualifying Termination by both (1) accountants selected by
the Company and (2) Executive’s designated financial or legal advisor.
 


6



--------------------------------------------------------------------------------





9.    Nonsolicitation Covenant. In consideration of the payments to be made to
Executive hereunder, Executive hereby covenants, for a period of two (2) years
following the Qualifying Termination, that she will not, directly or indirectly
(whether as an officer, director, employee, individual proprietor, control
shareholder, consultant, partner or otherwise) (i) solicit, recruit or hire-away
any employee of the Company or successor of the Company or (ii) solicit,
influence or attempt to influence any person or entity to terminate such
person’s or entity’s contractual and/or business relationship with the Company
or successor of the Company. With regard to this Section 9, Executive
acknowledges that the provisions herein are reasonable in both scope and
duration and necessary to protect the business of the Company or its successor.
 
10.    Rights and Obligations Prior to a Change in Control. Prior to the date
which is thirty (30) days before a Change in Control, the rights and obligations
of Executive with respect to her employment by the Company shall be determined
in accordance with the policies and procedures adopted from time to time by the
Company and the provisions of any written employment contract in effect between
the Company and Executive from time to time. This Agreement deals only with
certain rights and obligations of Executive subsequent, or within thirty (30)
days prior to, a Change in Control, and the existence of this Agreement shall
not be treated as raising any inference with respect to what rights and
obligations exist prior to the date which is thirty (30) days before a Change in
Control. Unless otherwise expressly set forth in a separate written employment
agreement between Executive and the Company, the employment of Executive is
expressly at-will, and Executive or the Company may terminate Executive’s
employment with the Company at any time and for any reason, with or without
cause, provided that if such termination occurs within thirty (30) days prior to
or three (3) years after a Change in Control and constitutes a Qualifying
Termination (as defined in Section 5 above) the provisions of this Agreement
shall govern the payment of the Severance Payment and certain other benefits as
provided herein.
 
11.    Non-Exclusivity of Rights. Subject to Section 6(c) hereof, nothing in
this Agreement shall prevent or limit Executive’s continuing or future
participation in any benefit, bonus, incentive or other plan or program provided
by the Company or any of its affiliated companies and for which Executive may
qualify, nor shall anything herein limit or otherwise affect such rights as
Executive may have under any stock option or other agreements with the Company
or any of its affiliated companies. Except as otherwise provided in
Section 6(c) hereof, amounts which are vested benefits or which Executive is
otherwise entitled to receive under any plan or program of the Company or any of
its affiliated companies at or subsequent to the date of any Qualified
Termination shall be payable in accordance with such plan or program.
 
12.    Full Settlement.  The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counter-claim, recoupment, defense or other
claim, right, or action which the Company may have against Executive or others.
In no event shall Executive be obligated to seek other employment or to take any
other action by way of


7



--------------------------------------------------------------------------------





mitigation of the amounts payable to Executive under any of the provisions of
this Agreement. The Company agrees to pay, to the full extent permitted by law,
all legal fees and expenses which Executive may reasonably incur as a result of
Executive’s successful collection efforts to receive amounts payable hereunder,
or as a result of any contest (regardless of the outcome thereof) by the Company
or others of the validity or enforceability of, or liability under, any
provision of this Agreement or any guarantee of performance thereof (including
as a result of any contest by Executive about the amount of any payment pursuant
to this Section).
 
13.    Successors.
 
(a)    This Agreement is personal to Executive, and without the prior written
consent of the Company shall not be assignable by Executive other than by will
or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.
 
(b)    The rights and obligations of the Company under this Agreement shall
inure to the benefit of and shall be binding upon the successors and assigns of
the Company.
 
14.    Governing Law. This Agreement is made and entered into in the State of
California, and the internal laws of California shall govern its validity and
interpretation in the performance by the parties hereto of their respective
duties and obligations hereunder.
 
15.    Modifications.  This Agreement may be amended or modified only by an
instrument in writing executed by all of the parties hereto.
 
16.    Dispute Resolution.


(a)Any controversy or dispute between the parties involving the construction,
interpretation, application or performance of the terms, covenants, or
conditions of this Agreement or in any way arising under this Agreement (a
“Covered Dispute”) shall, on demand by either of the parties by written notice
served on the other party in the manner prescribed in Section 17 hereof, be
referenced pursuant to the procedures described in California Code of Civil
Procedure (“CCP”) Sections 638, et seq., as they may be amended from time to
time (the “Reference Procedures”), to a retired Judge from the Superior Court
for the County of San Diego or the County of Orange for a decision.

(b)The Reference Procedures shall be commenced by either party by the filing in
the Superior Court of the State of California for the County of San Diego or the
County of Orange of a petition pursuant to CCP Section 638(a) (a “Petition”).
Said Petition shall designate as a referee a Judge from the list of retired San
Diego County and Orange County Superior Court Judges who have


8



--------------------------------------------------------------------------------





made themselves available for trial or settlement of civil litigation under said
Reference Procedures. If the parties hereto are unable to agree on the
designation of a particular retired San Diego County or Orange County Superior
Court Judge or the designated Judge is unavailable or unable to serve in such
capacity, request shall be made in said Petition that the Presiding or Assistant
Presiding Judge of the San Diego County Superior Court or the Orange County
Superior Court, as relevant, appoint as referee a retired San Diego County or
Orange County Superior Court Judge from the aforementioned list.


(c)Except as hereafter agreed by the parties, the referee shall apply the
internal law of California in deciding the issues submitted hereunder. Unless
formal pleadings are waived by agreement among the parties and the referee, the
moving party shall file and serve its complaint within 15 days from the date a
referee is designated as provided herein, and the other party shall have 15 days
thereafter in which to plead to said complaint. Each of the parties reserves its
respective rights to allege and assert in such pleadings all claims, causes of
action, contentions and defenses which it may have arising out of or relating to
the general subject matter of the Covered Dispute that is being determined
pursuant to the Reference Procedures. Reasonable notice of any motions before
the referee shall be given, and all matters shall be set at the convenience of
the referee. Discovery shall be conducted as the parties agree or as allowed by
the referee. Unless waived by each of the parties, a reporter shall be present
at all proceedings before the referee.


(d)It is the parties’ intention by this Section 16 that all issues of fact and
law and all matters of a legal and equitable nature related to any Covered
Dispute will be submitted for determination by a referee designated as provided
herein. Accordingly, the parties hereby stipulate that a referee designated as
provided herein shall have all powers of a Judge of the Superior Court
including, without limitation, the power to grant equitable and interlocutory
and permanent injunctive relief.


(e)Each of the parties specifically (i) consents to the exercise of jurisdiction
over his person by a referee designated as provided herein with respect to any
and all Covered Disputes; and (ii) consents to the personal jurisdiction of the
California courts with respect to any appeal or review of the decision of any
such referee.


(f)Each of the parties acknowledges that the decision by a referee designated as
provided herein shall be a basis for a judgment as provided in CCP Section 644
and shall be subject to exception and review as provided in CCP Section 645.
 
17.    Notices.  Any notice or communications required or permitted to be given
to the parties hereto shall be delivered personally or be sent by United States
registered


9



--------------------------------------------------------------------------------





or certified mail, postage prepaid and return receipt requested, and addressed
or delivered as follows, or at such other addresses the party addressed may have
substituted by notice pursuant to this Section:
 
Quidel Corporation
 
Karen Gibson
12544 High Bluff Drive, Suite 200
 
 
San Diego, CA 92130
 
 
Attn: President & CEO
 
 

 
18.    Captions.  The captions of this Agreement are inserted for convenience
and do not constitute a part hereof.
 
19.    Severability.  In case any one or more of the provisions contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein and there shall be deemed substituted for such invalid,
illegal or unenforceable provision such other provision as will most nearly
accomplish the intent of the parties to the extent permitted by the applicable
law. In case this Agreement, or any one or more the provisions hereof, shall be
held to be invalid, illegal or unenforceable within any governmental
jurisdiction or subdivision thereof, this Agreement or any such provision
thereof shall not as a consequence thereof be deemed to be invalid, illegal or
unenforceable in any other governmental jurisdiction or subdivision thereof.
 
20.    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one in the same Agreement.
 
[Remainder of page left blank intentionally, signatures on following page]
 


10



--------------------------------------------------------------------------------





IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above in San Diego,
California.
 


 
QUIDEL CORPORATION, a Delaware corporation


 
 
 
 
By:
/s/ DOUGLAS C. BRYANT
 
 
Printed Name: Douglas C. Bryant
 
 
Title: President & CEO
 
 
          Quidel Corporation
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
By:
/s/ KAREN GIBSON
 
 
         Karen Gibson

















11

